Title: From Abigail Smith Adams to Hannah Phillips Cushing, 17 February 1812
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips


(rough copy.)
My dear Mrs CushingFebry 17th 1812

I have been contemplating writing to you for Several weeks past to inquire after your health & that of your Family through the winter but I have delayd it untill the call of Friendship bids me unite my Sympathy with the bereve’d Sisters and Relatives over the brave youth who has fallen in defence of the honour justice and Rights of his Country. How beautifull is death when earned by virtue. who would not be that youth? What pity is it That we can die but once to Serve our Country?so Said the Roman So Said the Father—it is when the foes flag before them, that fathers delight in their Sons. but their sighs burst forth in Secret, when their young warriors yeald. ossian—in the agony of Grief for the loss of those most dear—to know that that life was lost in the discharge of Duty—is an alleviation to the wounded Bosom. to know that they died coverd with Glory in the Arms of victory, embalms their memoryLong will Young Allvin be rememberd and regreeted—“by all his Countries wishes blest”to all of you my afflicted Friends I wish consolation and support from a higher Source than the honour and Glory of fame which man can bestow: and am your Sympathizing Friend
A Adams